By the Court.

MoMillan, J.
The defendants by appearing generally in the action waived their right to object to a defect in the service of the summons, or the return of service by the officer.
The only remaining objection is that the complaint does not state facts sufficient to constitute a cause of action. The complaint states that an express contract was made between the plaintiff and defendants, by which the defendants or*18dered “certain feet of lumber” to be delivered at Carver, and agreed to pay for the same. It also appears that the plaintiff by his agent delivered at Carver 400 feet of lumber of a specific kind at $25 per thousand feet, together with $3.20 for hauling the same, amounting to S 13.20; that the lumber delivered was the lumber ordered, and that the amount specified remains due and unpaid.. The complaint is not accurately framed, but under the liberal rules of construction properly applied to pleadings before a Justice of the Peace, wé think the allegations in the complaint are sufficient to sustain the judgment.
Judgment affirmed.